DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-7 and 9 in the reply filed on 26 Sep 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, as indicated by the Applicant in the reply filed on 26 Sep 2022. Election was made without traverse in the reply filed on 26 Sep 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. FI20166026) filed in Finland on 23 Dec 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 Jun 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Objections
Claims 1-7 and 9 are objected to because of the following informalities:  
“A method according to claim X,” should read “The method according to claim X,” (claims 1-5, 7, and 9);
“in manufacturing the physical tracking piece or the part of the physical tracking piece” should read “in manufacturing a physical tracking piece or a part of the physical tracking piece” (claim 1);
“fourth digital model representing a tracking marker or an attachment structure for a tracking marker” should read “fourth digital model representing a tracking marker or an attachment structure for the tracking marker” (claim 2);
“wherein at least one tracking marker … wherein said tracking marker” should read “further comprising at least one tracking marker … wherein said at least one tracking marker” (clam 3);
“said tracking piece comprising a splint part and a protruding part, or a splint part and a connection structure for the protruding part” should read “said tracking piece comprising a splint part and a protruding part, or the splint part and a connection structure for the protruding part” (claim 6); and
“the digital model representing the protruding part” should read “the third digital model representing the protruding part” (claim 7).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3 recites the limitation “a means for reflecting or emitting at least one wave length”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Pg. 4, lines 24-28: The tracking marker (113) may be arranged to reflect or emit at least one wavelength, it may e.g. comprise at least one LED, at least one IR reflecting object or at least one light reflecting object. A tracking marker (113) may be radio-opaque or it may include a radio-opaque part.
For purposes of the examination, examiner will interpret “a means for reflecting or emitting at least one wave length” as an LED, an IR reflecting object, a light reflecting object, or equivalents thereof.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “imaging at least a part of an intraoral anatomy of the person or an impression of said anatomy to acquire imaging results”. The antecedent basis for “said anatomy” is unclear. In particular, the preamble of the claim recites “a person’s anatomy” and the claim also recites “an intraoral anatomy” in the limitation. It is unclear whether “a person’s anatomy” and “an intraoral anatomy” are the same or different, thus it is further unclear to which “said anatomy” is referring. Claims 1-5, 7, and 9 inherit the deficiency by the nature of their dependency on claim 6. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “imaging at least a part of an intraoral anatomy of the person or an impression of said intraoral anatomy to acquire imaging results”.
Claim 6 recites the limitation “the third digital model representing at least one protruding part or an attachment structure for at least one protruding part”. It is unclear whether “at least one protruding part” is the same or different from “a protruding part” recited in the preamble of the claim. Additionally, it is unclear whether “an attachment structure for at least one protruding part” is the same or different from “a connection structure for the protruding part”. Claims 1-5, 7, and 9 inherit the deficiency by the nature of their dependency on claim 6. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the third digital model representing the protruding part or an attachment structure for at least one protruding part”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daon et al. (US PG Pub No. 2016/0166174) - hereinafter referred to as Daon.
Regarding claim 6, Daon discloses a method for generating a digital model of a tracking piece (see at least Fig. 2-3), the tracking piece (Fig. 3: dental splint 14, fiducial key 10, tracking pole 11, and vectorized tracking marker 12) being configured to be attached to a person's [intraoral] anatomy and to follow movements of a jaw of a person (Fig. 3A and [0008]: tracking pole 11 is fixed to patient’s mouth; [0059]: automatic re-registration of movement of tracking pole), said tracking piece comprising a splint part (Fig. 3 and [0051]: dental splint 14 with fiducial key 10 attached) and a protruding part (Fig. 3 and [0051]: vectorized tracking marker 12) or a connection structure for the protruding part (Fig. 3 and [0051]: tracking pole 11 connects fiducial key 10 and vectorized tracking marker 12), the method comprising:
imaging at least a part of an intraoral anatomy of the person or an impression of said [intraoral] anatomy to acquire imaging results (Fig. 3; [0051]: acquire image information about the surgical site; [0054]: patient is scanned to obtain an initial scan which includes intraoral anatomy);
generating based on said imaging results a first digital model representing at least a part of a surface of said intraoral anatomy ([0055]: create a coordinate system for organizing objects in the scan, such as teeth, jaw bone, skin and gum tissue);
generating a digital model of the tracking piece comprising
i) a second digital model representing the splint part ([0054]: relative position and orientation of fiducial key 10 within the surgical site from the scan data are recognized) and comprising at least a part of said first digital model ([0055]: coordinate system of objects in the scan (such as teeth, jaw bone, skin and gum tissue) relates the images on the scan to the space around the fiducial and locates the instruments bearing markers both by orientation and position; [0057]: a point within fiducial key 10 is assigned as the center of the coordinate system) and
ii) a third digital model combined to the second digital model ([0058]: tracking pole 11 precisely mapped to the coordinate system comprising fiducial key 10 and objects (such as teeth, jaw bone, skin and gum tissue)), the third digital model representing at least one protruding part (tracking marker 12) or an attachment structure (tracking pole 11) for at least one protruding part (Fig. 3 and [0051]: tracking pole 11 connects fiducial key 10 and vectorized tracking marker 12; [0058]: observational data from tracking pole 11).
	It is noted that the claimed function of tracking piece configured to follow movements of a jaw of a person is an inherent function of Daon’s tracking piece configured to be fixed to a mouth of a person.
Regarding claim 7, Daon discloses all limitations of claim 6, as discussed above, and Daon further discloses:
generating a fourth digital model representing a tracking marker (tracking marker 12; [0058]: observational data from tracking marker 12) and
combining said fourth digital model to the digital model representing the protruding part ([0058]: tracking marker 12 precisely mapped to the coordinate system comprising fiducial key 10, objects (such as teeth, jaw bone, skin and gum tissue), and tracking pole 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Daon in view of Kusch et al. (US PG Pub No. 2015/0132716, provided by the Applicant in the IDS of 21 Jun 2019) - hereinafter referred to as Kusch.
Regarding claim 1, Daon discloses all limitations of claim 1, as discussed above, and Daon does not disclose:
using said digital model of a tracking piece in manufacturing a physical tracking piece or the part of the physical tracking piece.
	Kusch, however, discloses:
using a digital model of a tracking piece in manufacturing a physical tracking piece ([0045]: manufacturing a scan splint based on virtual scan splint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daon’s method to include Kusch’s method of using a digital model of a tracking piece in manufacturing a physical tracking piece. The motivation for the combination would have been to allow manufacturing of a customized tracking piece specific to an individual. 
Regarding claim 2, Daon in view of Kusch discloses all limitations of claim 1, as discussed above, and Daon further discloses:
generating a fourth digital model representing a tracking marker (tracking marker 12; [0058]: observational data from tracking marker 12) and
combining said fourth digital model to the digital model representing the protruding part ([0058]: tracking marker 12 precisely mapped to the coordinate system comprising fiducial key 10, objects (such as teeth, jaw bone, skin and gum tissue), and tracking pole 11).
Regarding claim 3, Daon in view of Kusch discloses all limitations of claim 1, as discussed above, and Daon further discloses:
wherein at least one tracking marker (tracking marker 12) is integrated with the protruding part (tracking pole 11; Fig. 3B) and
wherein said tracking marker (tracking marker 12) integrated with the protruding part (tracking pole 11; Fig. 3B) comprises a means for reflecting or emitting at least one wave length ([0044]: tracking marker 12 perceived by an optical sensor or infrared sensor).
Regarding claim 4, Daon in view of Kusch discloses all limitations of claim 1, as discussed above, and Daon further discloses:
wherein acquiring said imaging results comprises using an optical intra-oral surface scanning device or a CT or CBCT imaging device ([0054]: patient is scanned to obtain an initial scan of the surgical site; [0044]: scan refers to CT or CBCT).
Regarding claim 5, Daon in view of Kusch discloses all limitations of claim 1, as discussed above, and Daon does not disclose:
manufacturing said physical tracking piece or said part of the physical tracking piece using an additive manufacturing machine, a 3D printer, or a milling cutter.
Kusch, however, discloses:
manufacturing a physical tracking piece using a milling cutter ([0028]: splint formed by a milling cutter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daon’s method to include Kusch’s method of using a digital model of a tracking piece in manufacturing a physical tracking piece. The motivation for the combination would have been to allow manufacturing of a customized tracking piece specific to an individual. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daon in view of Kusch, as applied to claim 1 above, and further in view of Schmitt (US PG Pub No. 2008/0064008).
Regarding claim 9, Daon in view of Kusch discloses all limitations of claim 1, as discussed above, and Daon further discloses:
a CT imaging device ([0044]: scan refers to CT or CBCT), a computer (Fig. 2 and [0046]-[0049]: computer system 21), and a software product ([0049]: software source stored in computer-readable storage media of computer system 210).
	Daon does not disclose:
a CAD/CAM manufacturing machine.
	Schmitt, however, discloses:
a CAD manufacturing machine ([0064]: manufacture a splint using CAD data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daon’s method to include Schmitt’s CAD manufacturing machine. The motivation for the combination would have been to allow “the splint [is] built a layer at a time using a stereolithography machine or a similar method that creates the part from CAD data”, as taught by Schmitt.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799